Citation Nr: 1604817	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-06 679	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C with cirrhosis and varices.  


REPRESENTATION

Veteran represented by:	James T. Marr, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran testified before the undersigned Veterans' Law Judge in October 2015.  A copy of that transcript is of record. 


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's current hepatitis C was incurred during service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are met. 38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

In this decision, the Board grants entitlement to service connection for hepatitis C, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.



Service Connection for Hepatitis C

Service connection may be established for a disability resulting from diseases or injuries, which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

The Veteran contends that he acquired hepatitis C during active service.  

Private treatment records and the May 2009 QTC examination report indicate that the Veteran is diagnosed with hepatitis C.  Accordingly, the first Shedden element is met.  

With regard to an in-service event, injury, or disease, an April 1978 service treatment record (STR) indicates that the Veteran was hospitalized from April 1, 1978 to April 6, 1978 for jaundice and flu like symptoms.  Testing indicated that he had viral hepatitis, type unknown, and viral hepatitis type B.  As noted in the M21-1, Part III, Subpart IV, 4.I.1.n, prior to the availability of testing for hepatitis C, hepatitis C was commonly referred to as non-A, non-B hepatitis.  Accordingly, the second Shedden element is met. 

With regard to a nexus between the Veteran's current hepatitis C and his in-service non-A, non-B hepatitis, the Board finds that the evidence is in relative equipoise. 

While the Veteran was provided a QTC examination in May 2009, the Board finds that examination report is inadequate for adjudicating the claim.  Although the examiner indicated that the Veteran was diagnosed with hepatitis C and noted his contention of being diagnosed with hepatitis C during service, the examiner opined that because hepatitis C was not tested for in service, an etiological opinion could not be rendered without resorting to mere speculation.  The Board notes that the examination report contains no information regarding the Veteran's in-service or post-service risk factors for hepatitis C.  Moreover, the examiner did not address the April 1978 STR indicating that the Veteran was diagnosed with viral hepatitis type B HAA positive and viral hepatitis, type unknown HHA pending, or address the significance of the hepatitis panels of record.  Accordingly, the May 2009 QTC report is not probative.  

The record also contains a November 2013 letter from Dr. Yates.  Dr. Yates stated that when the Veteran originally sought treatment from him, the Veteran reported that he had been jaundiced and tested positive for a viral hepatitis in approximately 1977.  Dr. Yates noted that, prior to 1989 to 1991, there were no tests specifically for hepatitis C.  Rather, individuals were tested for hepatitis A and hepatitis B.  Therefore, many labs would have reported the presence of non A or B hepatitis as non-A and non-B hepatitis because testing was unable to identify other types of hepatitis. However, Dr. Yates noted that based on testing in 2007 and 2008, the Veteran had never had hepatitis B.  Accordingly, the positivity of the in-service 1978 hepatitis B test could not have been due to hepatitis B, and must have been due to another type of viral hepatitis.  

At his October 2015 hearing, the Veteran testified that he was hospitalized with jaundice and diagnosed with viral hepatitis during service.  He acknowledged that he was not diagnosed with hepatitis C during service because testing for hepatitis C was not available, but asserted that his STRs indicating the presence of hepatitis non-A, non-B, type unknown are evidence of in-service hepatitis C.  He noted that during his subsequent 17 years of reserve service he repeatedly noted his prior diagnosis of hepatitis on his reports of medical history.  He noted that during that time he remained relatively symptom free, and therefore did not seek treatment or undergo additional hepatitis testing until many year years later when he began to experience health problems.  

In support of his claim, the Veteran submitted treatise evidence.  An article entitled "A Brief History of Hepatitis C" notes that in the 1960s and 1970s there were tests for hepatitis A and B, but no test for hepatitis C.  Therefore, unclassified cases of viral hepatitis was designated as non-A, non-B hepatitis.  The article indicates that it is currently believed that approximately 90-95 percent of cases previously classified as non-A, non-B hepatitis were actually hepatitis C.  A "Hepatitis C Fact Sheet for Health Professionals" produced by the Centers for Disease Control and Prevention indicates that many persons with a chronic hepatitis C infection can remain asymptomatic for many decades before manifesting symptoms of chronic liver disease.   

After reviewing the evidence, the Board finds that Dr. Yates' November 2013 letter and the treatise evidence submitted by the Veteran are sufficient to put the weight of the evidence in relative equipoise.  Dr. Yates and the treatise evidence indicate that prior to being able to specifically test for hepatitis C, hepatitis C was generally denoted as non-A, non-B hepatitis.  In this regard, the Board finds it significant that as many as 90-95 percent of cases previously classified as non-A, non-B hepatitis were actually hepatitis C.  Moreover, the evidence indicates that individuals with chronic hepatitis C can remain asymptomatic for many years.  Therefore, the conceded lack of hepatitis C symptoms for many years after the Veteran's diagnosis with non-A, non-B hepatitis does not weigh against the Veteran's claim. 

In light of the above evidence and resolving any doubt in the Veteran's favor, service connection for hepatitis C is warranted. 38 C.F.R. § 3.102 (2015).  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hepatitis C with cirrhosis and varices is granted.


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


